DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I claims (claims 18-26) in the reply filed on July 19, 2022 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a limitations that a plurality of holes formed in the insulation film that are “near a respective end of each interconnect line that is closest to the gap between the adjacent ends”, upon which Applicant has referenced figures 12A and 12B as teaching this limitation. However, figures 12A and 12B show that the plurality of holes formed in the insulation are not closest to the gap between adjacent end of the interconnect lines. Rather, these figures show that the plurality of holes LP are in the middle portion of each of the interconnect lines 41, which his not closest to the gap between the adjacent ends. Therefore, this limitation is held to be indefinite. 

	Further, claims 20 and 21 teach the limitations that the width of the holes in the insulating layer in a direction across a width of the respective interconnect line is at least as wide as the width of the respective interconnect line on which the hole lies, wherein in plan view, the width of each hole in a direction across the width of the respective interconnect line is measured at a distance from the respective end of the interconnect line of four wire widths. However, figures 11, 12A, and 12B show that the width of the holes is less than the width of the interconnect lines, thereby making this limitation indefinite as well.

Claims 18, 19, and 22-26 are dependent upon claim 1 and are rejected as well. For examination purposes, any prior art that teach a plurality of holes in the insulation film that reach the interconnect line in any position will meet the limitations of claim 1. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al, US Patent 7,084,016 (newly submitted).

    PNG
    media_image1.png
    551
    1247
    media_image1.png
    Greyscale

Regarding claim 1, Yamazaki teaches an electronic display device having a multi-layer interconnection structure, comprising a foundation layer (as labeled above); a plurality of pixels, each pixel having at least one thin film transistor 502/503, provided on said foundation layer; at least two conductive interconnect lines (as labeled above) provided on said foundation layer and formed by depositing a conductor layer and etching the conductor layer, said interconnect lines being electrically isolated from each other at least at one end of each interconnect line by having a gap between adjacent ends of the respective interconnect lines (as labeled above), the gap being formed at a level of the conductor layer; an insulation film 504 formed on said foundation layer and said interconnect lines, the insulation film also being present in the gap between the adjacent ends of the respective interconnect lines; a plurality of holes (as labeled above), each hole formed in the insulation film near a respective end of each interconnect line that is closest to the gap between the adjacent ends; and a conductive film 505 deposited at least in each hole, and above the insulation film between the ends of the interconnect lines, thereby electrically connecting the two interconnect lines (figure 5B).

Regarding claims 18 and 19,  Yamazaki teaches in a region of the interconnect lines, a multilayer dielectric is formed to include at least the insulation film 504 and a gate insulation film (as labeled above), and a thickness of the multilayer dielectric is greater than a thickness of the interconnect lines, wherein a thickness of the multilayer dielectric that exceeds the thickness of the interconnect lines is greater than the thickness of the interconnect lines (figure 5B).

Claim(s) 1, 18, 19, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al, US Patent 6,762,802 (newly submitted).

    PNG
    media_image2.png
    394
    1073
    media_image2.png
    Greyscale

Regarding claim 1, Ono teaches an electronic display device having a multi-layer interconnection structure, comprising a foundation layer SUB, a plurality of pixels, each pixel having at least one thin film transistor TFT, provided on said foundation layer; at least two conductive interconnect lines (AS in TFT and AS in Cstg) provided on said foundation layer and formed by depositing a conductor layer and etching the conductor layer, said interconnect lines being electrically isolated from each other at least at one end of each interconnect line by having a gap between adjacent ends of the respective interconnect lines (as labeled above), the gap being formed at a level of the conductor layer; an insulation film PSV formed on said foundation layer and said interconnect lines, the insulation film also being present in the gap between the adjacent ends of the respective interconnect lines; a plurality of holes CN, CNS each hole formed in the insulation film near a respective end of each interconnect line that is closest to the gap between the adjacent ends; and a conductive film PX (ITO1) deposited at least in each hole, and above the insulation film between the ends of the interconnect lines, thereby electrically connecting the two interconnect lines (figure 14).

Regarding claims 18 and 19, Ono teaches in a region of the interconnect lines, a multilayer dielectric is formed to include at least the insulation film PSV and a gate insulation film GI,  and a thickness of the multilayer dielectric is greater than a thickness of the interconnect lines, wherein a thickness of the multilayer dielectric that exceeds the thickness of the interconnect lines is greater than the thickness of the interconnect lines (figure 14).

Regarding claim 22, Ono teaches the conductive film comprises indium tin oxide (figure 14).

Regarding claims 23 and 24, Ono teaches in a region of the interconnect lines, a multilayer dielectric is formed to include at least the insulation film PSV and a gate insulation film GI, and a thickness of the multilayer dielectric is greater than a thickness of the interconnect lines, wherein a thickness of the multilayer dielectric that exceeds the thickness of the interconnect lines is greater than the thickness of the interconnect lines (figure 14).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 21, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al, US Patent 7,084,016.

Regarding claims 20, 21, 25, and 26, Yamazaki and Ono fail to teach in plan view, a width of each hole in a direction across a width of the respective interconnect line is at least as wide as the width of the respective interconnect line on which the hole lies, wherein in plan view, the width of each hole in a direction across the width of the respective interconnect line is measured at a distance from the respective end of the interconnect line of four wire widths.
However, it has been held that the widths of holes and interconnect lines will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the widths of holes and interconnect lines claimed and the Prior Art shows a plan view of figure 5B in which the width, measured from left to right of figure 5B, of the holes is less than the width of the interconnects, it would have been obvious to one of ordinary skill in the art to select a suitable widths of holes and interconnect lines in the devices of Yamazaki or Ono.

The specification contains no disclosure of either the critical nature of the claimed widths of holes and interconnect lines or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 18-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899